Title: From Thomas Jefferson to Nicolai Henrick Weinwich, 30 April 1805
From: Jefferson, Thomas
To: Weinwich, Nicolai Henrick


                  
                     Sir
                     
                     Washington Apr. 30. 1805.
                  
                  The box containing 150. pieces of Roman coins in bronze which you were so kind as to address to me, has been safely delivered. the desire expressed in the letter accompanying it, that it should be made use of in such way as may be most advantageous for the literati of the US. cannot be better fulfilled than by depositing it with the American Philosophical society, which I shall accordingly do. the philanthropic disposition manifested, by this valuable present, to aid our young but rising nation in it’s advances towards science, is worthy of a legitimate member of the republic of letters, which, banishing geographical limits, comprehends all countries in one fraternity. in my own name, as well as for the American Philosophical society, permit me to return you the thanks to which you are so justly entitled, and to salute you with assurances of great consideration & respect.
                  
                     Th: Jefferson
                     
                  
               